       Case 7:20-cv-00425 Document 38 Filed on 01/27/21 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         January 27, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:20-cv-00425
4.587 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and              §
FLORENTINO LUERA, et al.,             §
                                      §
      Defendants.                     §

                                            ORDER

         The Court now considers “Defendant Luera’s Opposed Rule 5(c) Motion Seeking

Permission not to Serve Pleadings on Numerous Defendants.”1 On January 13, 2021, Defendant

Florentino Luera filed his notice of appearance, answer, and motion to dismiss.2 Defendant

represented in the certificate of service for his notice of appearance that he would serve the

notice on all co-Defendants “by certified mail, return receipt requested, to the addresses listed in

Plaintiff’s Schedule G.”3 Defendant also represented in the certificate of service for Defendant’s

answer that he will serve the answer “on the known heirs identified in Plaintiff’s Schedule G at

the addresses listed therein by certified mail, return receipt requested.”4 Defendant similarly

indicated, in the certificate of service in the motion to dismiss, that he would serve the motion by

certified mail.5 Nine days later, however, Defendant Florentino Luera filed the instant motion

requesting the Court excuse him from the representation he made in the certificate of service in


1
  Dkt. No. 12.
2
  Dkt. Nos. 8–10.
3
  Dkt. No. 8 at 2.
4
  Dkt. No. 9 at 10.
5
  Dkt. No. 10 at 12.


1/3
      Case 7:20-cv-00425 Document 38 Filed on 01/27/21 in TXSD Page 2 of 3




the motion to dismiss.6 Defendant explains that service of the notice of appearance and answer

by certified mail was $535.80, and Defendant seeks to be excused from incurring further costs by

serving the motion to dismiss on all eighty-six known co-Defendants.7 Defendant invokes

Federal Rule of Civil Procedure 5(c) as authority.8

        Rule 5(c) concerns only pleadings and empowers the Court to order that pleadings need

not be served on “an unusually large number of defendants.” Ordinarily, all papers including

motions and pleadings must be served on all parties.9 Accordingly, the authority Defendant

Florentino Luera invokes to be excused from serving his motion to dismiss on all co-Defendants

is inapposite; Rule 5(c) concerns only pleadings and the paper at issue is a motion, not a

pleading. Even the authority Defendant points to recognizes this limitation: “It should be

emphasized that [R]ule 5(c) does not apply to service on numerous plaintiffs or to papers other

than pleadings; all other papers must be served on the attorney for each party. Moreover the

filing requirement of Rule 5(d) is not affected by Rule 5(c).”10

        However, Rule 5(a)(2) provides that “[n]o service is required on a party who is in default

for failing to appear.” The majority of Defendants in this case have not appeared as of yet, thus,

service of the motion to dismiss is excused. Also, Rule 5(b)(2)(C) provides that service by

regular mail will suffice, so registered or certified mail is not required for service. Additionally,

for a Defendant represented by counsel, service on that Defendant’s attorney also suffices. 11

Lastly, “[t]he Notice of Electronic Filing that is automatically generated by the Court's




6
  Dkt. No. 12.
7
  Id. at 3–4, ¶ 10 (citing Dkt. No. 12-1 at 2, ¶ 3 (inconsistently identifying only 74 co-Defendants served)).
8
  Id. at 2, ¶ 6.
9
  FED. R. CIV. P. 5(a); LR5.5 (“All motions must be served on all parties.”).
10
   United States v. Atlas Lederer Co., 282 F. Supp. 2d 687, 702 (S.D. Ohio 2001) (quoting 4B ADAM N. STEINMAN,
FEDERAL PRACTICE AND PROCEDURE § 1151 (2d ed. 1987)), quoted in Dkt. No. 12 at 3, ¶ 9.
11
   FED. R. CIV. P. 5(b)(1).


2/3
      Case 7:20-cv-00425 Document 38 Filed on 01/27/21 in TXSD Page 3 of 3




Electronic Filing System constitutes service of the filed document on Filing Users.”12 Defendant

Florentino Luera’s motion requesting to be excused from service by certified mail of the motion

to dismiss and any responses and replies thereto is GRANTED.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 27th day of January 2021.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




12
  Administrative Procedures for Electronic Filing in Civil and Criminal Cases, § 9.A (S.D. Tex. July 18, 2013),
https://www.txs.uscourts.gov/sites/txs/files/admcvcrproc.pdf.


3/3
